Title: From John Adams to Joseph Ward, 8 January 1810
From: Adams, John
To: Ward, Joseph



Sir
Quincy January 8. 1810

I agree with you in your favor of the 1st. that our National concerns are extreamly perplexed. That the National Pride of Britain may feel itself hurt: that it is possible the Ministry may proceed to War with Us for the Sake of Plunder: that the American Commerce would be a Feast for their Naval Friends: that our national Situation appears very unpromising and unpleasant: that I can See no ground of hope for any Arrangement between the two Governments while the present Ministry in Britain continues: and I might Add, under any other Ministry as long as France and England both appear determined to Stake their Empires on the Slavery of or Freedom of the Scheld and the Low Countries. I do not think myself competent to condemn our Administration for refusing any further Correspondance with the British Ambassador. If I make it my own case. If I had been told that he had nothing to propose, that he was Sent here only to hear what I had to Say to him, after all that had passed, I own I Should have been in great danger of committing Some Indiscretion or other, at least as great as our Government have adopted, especially if he had added repeated Contradictions to my Face of Facts that I had Solemnly asserted of my own Knowledge. However, after all I am not very apprehensive that Britain will declare war against Us. They will continue to make War upon Us as they have done for years: and I believe this is the very Situation in which they wish to keep Us. American Privateers in the Baltic, The Mediterranean, The North Sea, The East and West Indies, in Saint Laurens River and especially in the English Channel might also make a feast for our Naval Friends with which the British Ministry would not wish to regale them.
I agree, that if our “Naval System had been pursued with Prudence We Should not have been despized, however We might have Suffered” It would be unnatural if I Should not consent to your Settled opinion, that if my System of national Policy had been pursued We Should have been richer, and more respected.” But my System of national Policy was ruined by my pretended Friends more effectually than by my Enemies.
The Repeal of the Taxes as well as the Neglect of the Navy were great Errors in my Judgment as well as yours: but they were both National Errors. The general Voice of the Nation declared loudly for both. Jefferson was chosen for this very purpose: and his Administration was infinitely more popular than Washingtons or mine. He had through his Eight years a Majority of Six to one in the Senate and of two three or four to one in the House. The Nation Stood by him to his last Moment, absolutely petitioned him to Serve again, and would have chosen him by a greater Majority than Mr Madison had. I know that Mr Jefferson has Studied Natural History more than Politicks and has laboured more to acquire a Sweetness of Style than to capture the profound and muddy Bottoms of the Policy of modern or ancient Nations: But I believe he Sincerly Acted for what he thought the Public good, and I am not much disposed harshly to condemn him and Still less to blacken him and Slander him for being carried away by the Public opinion which was at the Same time So flattering and delightfull to himself. Of all the Measures of his Administration I the most cordially condemn the Repeal of the Judiciary Law. I give him up to censure for this: but even here I must give up the Legislature and the Nation with him. In this point the Nation ought, above all others to know loudly and decidedly to have pronounced against him: because their Constitution and their own Security demanded it.
I certainly Shall not attempt to convince you that all has been or now is just as it Should be. But I wish you would inform me, how We are to make them better. I confess myself at a Loss. But if I had a clear System in my own head I have not Life and Strength left, nor Authority nor Influence to go through the immense proscess of convincing the Nation of the Wisdom of Measures that would be violently opposed by both the great Parties. It is time for me to think as little as possible of the present or future State of public affairs. If by past Experience of the Chicanery and Violence of foreign Courts the People Should be reminded of the Necessity of making them selves as independent of them as possible in all respects, even this is more than I can expect to do.
Mr Jeffersons “Charities” as he calls them to Callender, are a blot in his Escutchion. But I believe nothing that Callender Said, any more than if it had been Said by an infernal Spirit. I would not convict a dog of killing a Sheep upon the Testimony of two Such Witnesses. It was the Fashion of the Party to contribute to the Publication of Callenders Writings as it was of the opposite Party, to Support Cobbet and John Ward Fenno, whose Productions were equally abusive and much more mischievous. It was no doubt insisted on that Jefferson Should do his Part. I give him up to Censure for this: and I have the better right to do So, because my Conscience bears me Witness, that I never wrote a Line against my Enemies, nor contributed one farthing to any Writer for vindicating me or accusing my Enemies. John Fenno was my Friend whom I highly esteemed. I knew his distress for Want of Funds. I would have joyfully lent him a Thousand dollars and I own I Longed to do it. But I dared not to hint any Such Thing for fear of the reproach of rewarding or hiring Writers or Printers to defend me or annoy my Enemies. Though I knew that his Necessities not Seldom induced him to admit Pieces into his Paper that I by no means approved though by many they were falsely imputed to me.
Callender and Sally will be remembered as long as Jefferson as Blotts in his Character. The story of the latter, is a natural and almost unavoidable Consequence of that foul contagion Pox in the human Character Negro Slavery. In the West Indies and the Southern States it has the Same Effect. A great Lady has Said She did not believe there was a Planter in Virginia who could not reckon among his Slaves a Number of his Children. But is it Sound Policy will it promote Morality, to keep up the Cry of such disgracefull Stories, now the Man is voluntarily retired from the World. The more the Subject is canvassed will not the horror of the Infamy be diminished? and this black Licentiousness be encouraged? The Story of Mrs Walker, is acknowledged to have happened, before Jefferson was married, when he was but five and twenty years of Age. Is it for the Publick good to revive Such long forgotten Anecdotes especially by those who remembered twenty Tales of Hamilton much more attrocious, though they wished him to be Commander in Chief of the Army and President of the United States. Callender was manifestly about to adopt Hamilton as his Hero to be President of the U.S. He called expressly on all the Federal Editors to inlist under Colman as their Field Marshall. Cheetham began to veer the Same Way. Duane made me laugh at a Stroke will which Silenced Colman. The Field Marshall began to hint at Sally and Walker. Duane in his next Paper cautioned him to beware! if you touch upon that String, I will! I will? Colman took the hint, hauled in his Horns and Said he thought those Subjects ought not to be introduced and it was not his Intention to insist upon them.
I need not caution you that this Scrawl is confidential. You will not as others have done publish my Letter without my Leave. You may burn it, if you please.
I am with great Esteem as Usual your Friend and humble Servent wishing you as many New Years as you can enjoy

John Adams